Concurring Opinion by
Judge Palladino:
I concur in the result only because of concern that the majority opinion might inadvertently create unncessary litigation by a misleading statement of the law.
The majority makes the bold statement that a driver, requested to take a chemical test for alcohol to be performed on his blood, has “the right to have his own physician administer [an additional] blood test.” Majority op. at 2.1 This statement is misleading and plants seeds of doubt where there should be none.
Section 1547(h) of the Vehicle Code, 75 Pa. C. S. §l547(h) provides:
Test by personal physician.—The person tested shall be permitted to have a physician of his own choosing administer an additional breath, blood or urine test and the results shall also be admissible in evidence. The chemical testing given at the direction of the police officer shall not be delayed by a persons attempt to obtain an additional test.
*625(Emphasis added.) It gives a driver the right to have his own physician administer an additional test and specifically states that the permission to obtain an additional test is not to delay that requested by the police officer.
A driver may not condition acceptance to a request to submit to a chemical blood test for alcohol upon having his own physician administer the test. This court has repeatedly held that anything short of .unqualified, unequivocal consent constitutes a refusal. See Smith v. Commonwealth, 80 Pa. Commonwealth Ct. 117, 470 A.2d 1125 (1984).

 Language in Department of Transportation v. Bartle, 93 Pa. Commonwealth Ct. 132, 500 A.2d 525 (1985), cited as authority for this statement, is dicta because in that case the issue of who was to administer the test was not raised. In the case at bar, the issue of who is to administer the test was likewise not raised. The issue here is whether having consented to a breath test, it was reasonable for the police officer to request a blood test because the breath test device was inoperable.